Exhibit 10(iii)(A)(1)

AMENDMENT TO THE INTERPUBLIC GROUP OF COMPANIES, INC.

2006 PERFORMANCE INCENTIVE PLAN

AMENDMENT to The Interpublic Group of Companies, Inc. (“Interpublic”) 2006
Performance Incentive Plan (the “Plan”). Capitalized terms used herein shall
have the meaning set forth in the Plan.

WHEREAS, Section 11(h) of the Plan authorizes the Board and the Committee to
amend the Plan; and

WHEREAS, Section 8 of the Plan authorizes the Committee to grant Management
Incentive Compensation Performance Awards (“MICP Awards”) with respect to a full
or partial Plan Year; and

WHEREAS, Section 8 of the Plan authorizes the Committee to direct that up to 75%
of an individual MICP Award be paid on a deferred basis; and

WHEREAS, the Board wishes to clarify that, subject to the limitations set forth
in the Plan document, an MICP Award may be granted with respect to a performance
period of longer than one Plan Year, and MICP Awards may be granted with respect
to performance in future Plan Years; and

WHEREAS, the Board wishes to authorize the Committee to direct that up to 100%
of any MICP Award be paid on a deferred basis;

NOW, THEREFORE, effective March 26, 2009,

1. Section 8(a) of the Plan is hereby amended by adding the following new
sentence at the end thereof: “In the discretion of the Committee, the
performance period for an MICP Award may be longer than one Plan Year and MICP
Awards may be granted with respect to future Plan Years.”

2. Section 8(d) of the Plan is hereby amended to replace “75%” with “100%”.